Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant previously made an election without traverse of Group I (claims 47-55). 
Withdrawn Rejections
	In view of Applicant’s rebuttal, the rejection under 35 U.S.C. 112(b) is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 47-55 are rejected under 35 U.S.C. 103 as being unpatentable over Fornari et al. (WO2007/016665A2, published 2/8/2007, IDS submitted 12/11/2020, cite no. 14) in view of Fricker et al. (WO02/090987A2, published 11/14/2002, IDS submitted 12/11/2020 cite no. 13) and Kim et al. (US2006/0134792A1, published 06/22/2006, of record dated 03/15/2022). 
With regard to claim 47, Fornari teaches determining the presence of at least one analyte in a fluid sample and in certain embodiments of the single-use fluorescence-based assay system a first reagent comprises fluorescent nanocrystals bearing one or more binding sites for the target analyte and a second reagent comprises an analog of the target analyte and the single-use fluorescence-based assay system comprises a fluorometer operative to generate excitation illumination at a detection site to cause fluorescence of the nanocrystals in the unquenched condition (see abstract and para. [04]). Fornari teaches quantum dots have ON basal fluorescent signals, they are intrinsically or inherently fluorescent when exposed to excitation light (see para. [04]). Fornari teaches the solution-based assays disclosed here may be FRET-based systems (see last sentence of para. [14]). Fornari further teaches with certain exemplary embodiments of the fluorescence-based systems disclosed here for determining a biomolecular analyte in a biological fluid sample, the presence or absence of specific analyte(s) in the sample is assessed using the combined technologies of FRET and conjugated semiconductor quantum dots, such as, quantum dots as the conjugated nanocrystal fluorophores (see para. [85]). In such embodiments a competitive homogeneous assay is performed using an analyte-specific antibody or aptamer to an EviTag as the FRET donor, the target molecule labeled with an organic fluorophor as acceptor. In the absence of the specific target molecule in the sample, the antibody/aptamer-labeled Evi-Tag and the organic fluorophor-labeled target specifically combine (see para. [85]). Fornari teaches their close proximity allows for efficient energy transfer to occur between the quantum dot donor and the organic dye acceptor and competitive bind of the analyte of interest will result in the displacement of the fluorophor-labeled target and a subsequent reduction FRET (due to decreased proximity) (see para. 85]). This is reflected by a decreased in light emission from the acceptor fluorophor molecule and a simultaneous increase in light emission from the donor quantum dot when the signal is measured at the appropriate wavelengths (see para. [85]).
	Further, Fornari teaches an assay component incorporating one or more porous or absorbent or bibulous substrates, e.g., in the shape or form of pads, strips, wherein such bibulous substrate has fluorescent nanocrystals at the reaction sites (see para. [15]). Fluid sample is added to the bibulous substrate at a sample addition site 24 (see para. [69] and Fig. 4). Fornari teaches the nanocrystals are terminated with a suitable functional group (see para. [79], page 52). Fornari teaches the conjugated nanocrystal fluorophores are on solid support wherein the surface of the solid support may be treated and coated with acryloylethylenediamine or polymer (see para. [73], pages 48-49). Fig. 4 shows a portable multiwavelength fluorometer. Fornari teaches a fluorometer comprises a laser source of excitation light or illuminating the nanocrystal reagent (see para. [67]). Fornari teaches a receiving site provides electronic signal communication to the hand-held device (see para. [34]). Fornari teaches generating an electronic signal indicative of the result of the analysis, or a visual signal which the method or device is operative to determine an analyte quantitatively (see para. [81]). Fornari teaches a controller (see para. [87], last sentence, Fig. 4). Fornari teaches an assay strip that has fluorescence quenched by analyte/quenching moiety conjugates 103 displaceably bound to antibodies 101. In the presence of target analyte in the sample fluid, some or all of conjugates 103 are displaced by such target analyte, thus rendering nanocrystals 102 detectably florescent (see para. [71] and Fig. 7). Fornari teaches the fluorescence of the nanocrystal core is reversible (see paras. [79] and [82]).  
	As stated above, in certain exemplary embodiments of the fluorescence-based systems for determining a biomolecular analyte in a biological fluid sample, the presence or absence of specific analyte in the sample is assessed using the combined technologies of FRET and conjugated semiconductor quantum dots such as EviTag quantum dots as the conjugated nanocrystal fluorophores and such embodiments a competitive homogeneous assay is performed using an analyte-specific antibody or aptamer to an Evi-Tag as the FRET donor, the target molecule labeled with an organic fluorophor as acceptor and in close proximity (see para. [0085]). Fornari teaches the conjugated nanocrystal fluorophores can alternatively be presented in a series of squares, circles, or other shaped spots scored onto the substrate surface, spaced from each other (see para. [40]). Fornari teaches intermediary linking molecule or moiety (see para. [82]) and teach the conjugated nanocrystal fluorophores are on solid support wherein the surface of the solid support may be treated and coated with acryloylethylenediamine or polymer (see para. [73], pages 48-49). 
	Fornari does not explicitly teach a first linker wherein the first linker being a bi-polar linker and a second linker. 
	Kim teaches quality control probe (QC) (see abstract and para. [0001]). Kim teaches a spacer includes C-3 linker, C-6 TFA linker, C5-amino modifier, or thiol linker and the spacer can be any molecules that can link the probes and the support (see bottom of para. [0048]). Kim teaches in Fig. 2 that QC probes are immobilized on the support with a spacer and may be directly labeled with fluorescent material (see para. [0065]). Kim teaches accurately and rapidly quality control the immobilization (see para. [0046]).  
	Fricker teaches a probe comprises (i) a target binding site moiety which is attached to a first fluorescent polypeptide, (ii) a mimic moiety which is capable of binding to the target binding site moiety and is attached to a second fluorescent polypeptide, and (iii) a linker which connects the two fluorescent polypeptides and which allows the distance between said fluorescent polypeptide to vary, said fluorescent polypeptides being so as to display fluorescence resonance energy transfer (FRET) between them (see abstract and Fig. 1). Fig. 1 further depicts a first linker and a second linker wherein the linkers are flexible. Fricker teaches that in the absence of the target compound, the mimic moiety binds to the target binding site moiety and the linker allows the two fluorophores to approach each other and a high level of FRET results (see page. 4, lines 10-15). Fricker teaches the target molecule competes with the mimic moiety for the target binding site moiety causing separation of the two fluorophors and a decrease in FRET (see page. 4, lines 16-18 and page. 5, lines 26 – page. 6, lines 10). Fricker teaches the linker is sufficiently flexible to allow the separation and the nature of the linker will be an important determinant of the sensitivity of a probe of the invention wherein the flexibility of the linker will be influenced by the length of the linker and the precise composition of the linker (see page. 11, lines 13-20). Fricker teaches a number of factors will affect the amount of FRET for a probe constructed using a linker, for example, the separation of the two fluorophors such as the distance between the donor and acceptor pair (see page. 11, lines 25-31).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assay strip of Fornari with the linkers of Kim and Fricker because Fornari teach that the surface of the solid support may be treated and coated for immobilization of the nanocrystal fluorophor and the fluorescence-based system can be reversibly performed to determine the presence or absence of specific analyte by FRET through conjugated nanocrystal fluorophores. Likewise, Kim and Fricker teach that the linking groups are flexible which allow the attachment of fluorophores. Further, Fricker teach that flexibility of linker approach produces a high level of FRET results. Thus it would have been obvious to have used functional flexible linkers to attach the nanocrystal fluorophor to the surface and to the another fluorescent marker in producing FRET because Kim teaches that the probe would accurately and rapidly control immobilization and Fricker teaches that linkers can be used for sensitivity of the probe while a linker can separates the two fluorophors at a distance in the presence of competing target molecules to decrease in FRET. 
	The person would have a reasonable expectation of success incorporating linkers to the quantum dots of Fornari for FRET detection of analyte because Fornari teach that the surface of the substrate may be modified and Fornari, Kim, and Fricker teach that well-known functional groups are on linking moieties for conjugation. 
	With regard to claims 48-49, Fornari teaches the electronic signal communication to the hand-held device, e.g., to send or receive signals corresponding to the identity of the hand-held device, the nature, time, or date of the test performed (see paras. [34] and [79]). Fornari teaches concentration dependent competitive displacement by analyte present in the sample (see para. [19]). 
	With regard to claim 50, Fornari does not teach the second linker is sized to prevent binding of the chemical analogue with a specific binding site of a neighboring first component unlinked to the chemical analogue. Kim teaches in Fig. 2 that the fluorophores are spaced out for detection. Fricker teaches that the mimic moiety is designated to bind to a particular target binding site moiety for FRET. Therefore it would have been obvious that the probes are not attached to other probes on the surface for a sensitive detection. 
	With regard to claim 51, Fornari teaches intermediary linking molecule or moiety between an antibody and the conjugated nanocrystal fluorophor (see para. [82]). Fornari does not explicitly teach the linker is being shorter than the Foster radius. Fricker teaches that the linker attaching the target molecule moiety to the fluorophor is shorter than the second linker attaching the fluorophors because the proximity of the third linker does not need to determine fluorescent intensity. 
	With regard to claims 52-53, Fornari teaches multiplex assay employing different quantum dots for different analytes to be assayed in a sample (see para. [04]). 
	With regard to claim 54, Fornari teaches FRET (see para. [84]).
	With regard to claim 55, Fornari does not explicitly teach a thickness of interaction surface layer of the liquid sample applied onto the assay substrate is limited. Fricker teaches the test sample is a fluid (see page 21, lines 28-31). It would have been obvious to have limit the amount of fluid for the detection of FRET because Fricker teaches that FRET is detected on a surface with a fluid sample. 
Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive over the 103 rejection of Fornari in view of Fricker and Kim. 
Applicant argues on pages 6-7 Applicant respectfully submits that the cited primary reference Fornari teaches away from claimed subject matter. Fornari teaches quenching and detects analyte based on increased fluorescence while the independent claim 47 provides a controller to "determine presence of the organic analyte based on a decrease of the detected fluorescence." Applicant further argues that Kim requires that the sensor molecule, and not the fluorescent marker, is linked to the substrate surface and that the fluorescent marker is labelled or linker of the sensor molecule. Applicant argues that neither Fornari nor Fricker describes the chemical analogue linked to the first fluorescence marker with a second linker having a length exceeding Foster radius. However, Fricker requires two fluorescent markers directly linked to each other.
The arguments are not found persuasive for the following reasons. Fornari teaches generating an electronic signal indicative of the result of the analysis, or a visual signal which the method or device is operative to determine an analyte quantitatively (see para. [81]). Fornari further teaches the use of a controller (see para. [87], last sentence, Fig. 4). Fig. 4 shows a portable multiwavelength fluorometer. Fornari teaches a fluorometer comprises a laser source of excitation light or illuminating the nanocrystal reagent (see para. [67]). Fornari teaches a receiving site provides electronic signal communication to the hand-held device (see para. [34]). Noted that the claims are directed to a product and there is no structural limitations to a controller. Therefore, the controller in para. [87] or Fig. 4 which has a multiwavelength fluorometer would read on the claimed controller for fluorescence signal.
With regard to arguments directed against references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. 
In particular, Fornari already teaches the fluorescence-based system can be reversibly performed to determine the presence or absence of specific analyte by FRET through conjugated nanocrystal fluorophores. Fricker further recognizes that linkers can be used for sensitivity of the probe while a linker can separate the two fluorophors at a distance in the presence of competing target molecules to decrease (i.e., reversibly performed) in FRET. Fricker teaches that through linkers the fluorescent molecule can also attach mimic moiety in place of target molecule see Fig. 1. Like the Fricker reference, Kim recognizes that the linking groups are flexible which allow the attachment of fluorophores. Noted that claim 1 does not limit a chemical structure of the first linker except for first binding group and second binding group and Kim does teach two functional groups wherein one is specific to fluorescence marker and the other functional group for the substrate surface (see Kim, Fig. 2). 
Arguments directed to the references not describing “the chemical analogue linked to the first fluorescence marker with a second linker having a length exceeding Foster radius” is not found persuasive. Fricker teaches that the chemical analogue (mimic peptide) can directly or indirectly attached to fluorescence markers. For example, Fig. 1 teaches that the chemical analogue is indirectly attached to a first fluorescence marker (CFP) and directly attached to a second fluorescent marker (YFP) which read on the claimed invention. The claimed product does not exclude direct linking of the first fluorescence marker and second fluorescence. Therefore, the rejection is maintained. 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P.N/Examiner, Art Unit 1678  



/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678